ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
Comes now the respondent, Ashanti Patrice Butler, and tenders to this Court her resignation from the bar of this State, pursuant to Ind.Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the tendered resignation satis*1143fies the requirements of Admis.Disc.R. 23(17), and that, accordingly, it should be accepted.
IT IS, THEREFORE, ORDERED that the resignation from the bar of this state tendered by the respondent, Ashanti Patrice Butler, is hereby accepted. Accordingly, the Clerk of this Court is directed to strike her name from the Roll of Attorneys. In order to be readmitted, she must comply with the reinstatement provisions contained in Admis.Disc. R. 28(4).
IT IS FURTHER ORDERED that, by virtue of the respondent's resignation from the bar of this state, all attorney disciplinary proceedings pending against her are hereby dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order to the respondent or her attorney, to the Indiana Supreme Court Disciplinary Commission; and to all other entities pursuant to Ad-mis.Disc.R. 23(8)(d).
All Justices concur.